Citation Nr: 0615227	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  00-00 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
blood leakage into the right leg with resultant numbness and 
nerve damage, claimed to have resulted from VA medical 
treatment on July 30, 2001.  


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to 
December 1956.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a May 2002 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), and was remanded in August 2003.

In December 2002, the Board referred to the RO for 
appropriate action an apparent claim of entitlement to an 
increased rating for atrophy of the thenar muscles of the 
left hand with poor grip and pain, for which a 10 percent 
rating has been in effect since January 6, 1999.  As the 
post-December 2002 record does not reflect RO action on this 
matter, it is again REFERRED.    


FINDING OF FACT

Blood leakage into the right leg, with resultant numbness and 
nerve damage, is not the proximate result of VA negligence, 
carelessness, inadequate medical skills, poor judgment, or 
other incidence of fault with respect to VA medical treatment 
provided on July 30, 2001.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
blood leakage into the right leg, with resultant numbness and 
nerve damage, claimed to have resulted from VA medical 
treatment on July 30, 2001, are not met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. §§ 3.358, 3.800 (2005).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Entitlement to Section 1151 Benefits

On July 3, 2001, the veteran was seen at a VA medical 
facility for cardiology consultation; his weight apparently 
was deemed excessive in terms of its role in cardiological 
abnormality, as it is noted, as is the veteran's reported 
"concern about [his] EKG [results]."  It was determined 
that the veteran would undergo cardiac catheterization if he 
gave informed consent.  On July 23, 2001, he was told about 
what the procedure entails.  He signed a written consent to 
undergo the procedure.  

On July 26, 2001, the veteran underwent cardiac 
catheterization at the University of Mississippi Medical 
Center (UMMC).  The cardiac catheterization report and 
surgeon's operation report document "no complications."  
The signed (and witnessed) consent document shows the veteran 
was told about that the procedure entails and the risks and 
complications associated with that procedure (to include 
bleeding, bruising, infection, allergic reaction to dye if 
used during the procedure, medication used, or irregular or 
abnormal heartbeat, chest pain, heart attack, kidney failure, 
stroke, perforation of the heart or lungs, lung congestion or 
fluid, bleeding around the heart, surgical repair bleeding, 
emergency surgery, or death).    

Subsequently, the veteran reportedly developed swelling, 
discoloration, pain and tingling sensation in the right thigh 
and, on the morning of July 30, 2001, telephoned the VA 
medical facility, and then presented himself for examination.  
VA clinical records dated that day and bearing time entry of 
9:45 AM show a diagnosis of pseudoaneurysm.  That diagnosis 
apparently was confirmed by ultrasound.  It was determined 
that the veteran needed surgery that could not be performed 
at the VA facility because a vascular surgeon was not 
available that day, nor were recovery room and appropriate 
monitoring equipment.  Thus, arrangements were made to have 
him transferred by ambulance to UMMC for surgery that 
evening.  

On July 30, 2001, the veteran underwent surgical repair of 
right femoral artery pseudoaneurysm.  Post-operative records 
dated within the week after surgery indicate there were no 
complications, including bleeding; and indicate the veteran 
did well post-operatively as of August 2, 2001, the day of 
discharge.  Pain and swelling in the lower right leg were 
reduced, but some numbness persisted.  Records of post-
surgical follow-up care show the veteran was improving and 
that the surgical scar was healing well, although there was 
some residual tenderness to palpation, decreased sensation, 
and edema.  The veteran was told that he might not have full 
sensation in the right leg, but it was noted there were "no 
surgical issues."   

VA clinical records subsequent to the July 30, 2001 surgery 
document complaints of numbness and sensation of "bugs 
crawling" from the right mid-thigh down, and lower leg pain 
and edema.  In June 2002, however, it was noted that the 
veteran had palpable pulses throughout his right lower leg.  
No clinical evidence of muscle atrophy or tissue loss was 
shown.  The veteran had good arterial blood flow throughout 
the right leg and did not have a history of claudication 
symptoms or pain at rest.  He did have osteoarthritis in the 
knees, more pronounced in the right, as shown in April 2002 
X-ray records, and, as shown in April-June 2002 records, was 
being considered for total right knee replacement pending 
completion of a weight loss program and physical therapy 
evaluation.  He is using a TED hose to decrease dependent 
edema and a walker to ambulate, which he reportedly does 
about two blocks daily, and was prescribed the fentanyl 
patch.     

In essence, the veteran contends that there was a delay in VA 
approval of emergency admission to UMMC for surgery, and that 
the delay amounted to VA negligence that resulted in 
additional disability of his right leg.  

When a veteran suffers an injury or an aggravation thereof 
resulting in additional disability due to VA hospitalization 
or medical care, compensation will be awarded as if such 
disability were service-connected.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. §§ 3.358, 3.800 (2005).  To determine 
whether additional disability exists, the physical condition 
immediately prior to the disease or injury on which the claim 
for compensation is based will be compared with subsequent 
physical condition resulting from the disease or injury.  For 
surgery, the physical condition before the disease or injury 
will be the condition which the surgery was designed to 
relieve.  38 C.F.R. § 3.358(b).  The following considerations 
govern: whether additional disability is actually the result 
of such disease or injury or an aggravation of existing 
disease or injury and not merely coincidental therewith; the 
mere fact that aggravation occurred will not suffice to make 
the additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation of 
an existing disease or injury suffered as the result of 
hospitalization or medical or surgical treatment.  Also, 
compensation is not payable for necessary consequences of 
medical or surgical treatment properly administered with the 
expressed or implied consent of the veteran or, in 
appropriate cases, his representative.  "Necessary 
consequences" are those which are certain or intended to 
result from the VA hospitalization or medical or surgical 
treatment.  38 C.F.R. § 3.358(c).

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended as 
to the nature of disability for the purposes of compensation 
thereunder.  For claims filed on or after October 1, 1997, as 
is the case here, this law requires that additional 
disability be the result of VA carelessness, negligence, lack 
of proper skill, error in judgment or similar fault in 
furnishing care, or an event not reasonably foreseeable.  See 
Jones v. West, 12 Vet. App. 460, 463 (1999) (amendment 
applies only to claims filed on or after October 1, 1997); 
VAOPGCPREC 40-97 (63 Fed. Reg. 31,263 (1998)).  

The issues of whether additional disability resulted from 
negligence, carelessness, lack of proper skill, error in 
judgment, or other VA fault in the course of providing 
medical care or whether the event is one not reasonably 
foreseeable, are for a medical professional qualified to 
address the issue.  Lay opinions as to poor medical judgment 
or skill, carelessness, or negligence, or lack or 
foreseeability or existence of additional disability 
attributable to VA medical treatment, are not deemed 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992) (Lay evidence is not competent to prove a matter 
requiring medical expertise); 38 C.F.R. § 3.159(a)(1) 
(competent medical evidence is that provided by a person who 
is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions); 38 C.F.R. 
§ 3.159(a)(2) (lay evidence is competent if provided by a 
person who has knowledge of facts or circumstances and who 
can convey matters that can be observed and described by a 
layperson).


In November 2002, a VA medical professional reviewed the 
medical history and then stated that, first, complications 
are a known risk in the type of surgery the veteran underwent 
on July 26, 2001, and were discussed with him before the 
surgery.  Moreover, he said that, some two years before the 
July 2001 surgery, the veteran's "concern of nerve numbness 
in his right leg" was documented.       

In July 2005, Dr. Allred, a VA medical doctor who had 
reviewed the claims file, said that the veteran's muscle mass 
was relatively preserved.  EMG/NCV testing of the right lower 
extremity yielded normal results.  Clinical evidence of nerve 
damage was not shown.  In November 2005, Dr. Allred stated 
that there was no documentation of delay due to obtaining VA 
official signature for transfer to UMMC for surgery.  She 
also stated she found no evidence of negligence on VA's part 
in providing treatment on July 31, 2001, including purported 
delay in transfer to UMMC.

The veteran submitted an August 2005 report from Dr. 
Fillingane, D.O., who reportedly first saw the veteran about 
a month before then.  The veteran apparently sought this 
doctor's "second opinion" about whether he might have 
incurred additional disability due to negligent or inadequate 
VA medical care.  Dr. Fillingane memorialized the veteran's 
reported history about right leg pain and numbness beginning 
about 4 years prior, that he had waited about 12 hours at the 
VA hospital emergency room before he was seen by a doctor, 
and that he ultimately was sent to UMMC for hematoma 
evacuation and blood transfusion.  Dr. Fillingane also noted 
the veteran's history of diabetes, hypertension, and 
dyslipedemia. 

Dr. Fillingane further said that the veteran had presented 
some VA clinical records - but not the entire claims file - 
and that there "seemed to be a lengthy delay in allowing his 
reevaluation at [UMMC].  This procedure appears to be one of 
those unfortunate cases where a bad outcome, due to a 
complication of the procedure, left [the veteran] with a 
difficult set of circumstances."  This statement, in 
essence, is not an opinion on whether there was, or could 
have been, any negligence, inadequate care, or other 
incidence of fault or poor medical judgment with respect to 
VA medical care.  Dr. Fillingane clearly does not address 
whether, under the circumstances as he knows them, albeit 
based largely on the veteran's reported history, such a delay 
is negligence or otherwise indicative of poor care or 
professional judgment.  The doctor himself concluded 
explicitly: "I have no in way implied in this letter that 
anyone has been negligent but a thorough review of the 
records might prove this."  Under the circumstances, Dr. 
Fillingane's letter can not be deemed a competent medical 
opinion that favors the claim to place the evidence for and 
against the claim in equipoise.  With the preponderance of 
the evidence against the claim, there is no doubt to be 
resolved and 38 U.S.C.A. § 5107(b) is inapplicable.      

The veteran does not contend he did not consent to VA 
provision of medical care.  Thus, there is no issue here with 
respect to whether VA provided care without informed consent.  
Furthermore, given undisputed evidence as to prior 
notification of the risks and potential complications of 
surgery and informed consent, the record does not support a 
conclusion that the present claimed disability is a 
consequence not reasonably foreseeable.

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).   

On receipt of a complete or substantially complete 
application for benefits, VA must notify the claimant and any 
representative of any information and medical or lay evidence 
needed to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Notice must inform him 
of information and evidence not of record needed to 
substantiate the claim, that VA will seek to provide, and 
that he is expected to provide.  It must ask him to provide 
any pertinent evidence he has.  38 C.F.R. § 3.159(b)(1).  
Notice should be given before the initial unfavorable agency 
of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In a September 2001 letter sent before the unfavorable AOJ 
decision on appeal, the RO told him that entitlement to 
Section 1151 benefits requires medical evidence of injury 
incurred or aggravated due to VA treatment, and that, if he 
identifies the sources of pertinent evidence, then VA would 
assist him in obtaining it.  He was told that he ultimately 
bears the responsibility to ensure claim substantiation.  
While this letter did not supply complete notice, any notice 
defect was subsequently cured.  The Statement of the Case 
(SOC) and Supplemental SOC (SSOC) helped to reinforce prior 
notice of what criteria apply in a Section 1151 claim by 
discussing the governing criteria and then explaining why the 
benefit sought was denied.  Moreover, the RO cited 38 C.F.R. 
§ 3.159, from which the "fourth element" is derived, in the 
SOC and SSOC.  Further, two letters, sent in 2004, told the 
veteran, again, about what evidence the claim requires, and 
about his and VA's respective claim development 
responsibilities consistent with governing law and 
regulations.  He was asked again to identify any sources of 
pertinent evidence.  He was asked twice to provide any 
evidence is his possession that pertains to his claim.   

After the issuance of the January 2006 SSOC, the veteran did 
not submit any additional evidence, inform VA about any 
missing evidence, or specifically argue there was any notice 
defect.  In February 2006, he asked that the Board undertake 
immediate appellate review.  Under the circumstances, the 
Board finds neither substantive notice defect, nor 
prejudicial effect due to timing of the notice.  Pelegrini, 
supra.  Moreover, as the claim is denied, there is no 
prejudice to the extent no notice was given as to effective 
date provisions or degree of disability claimed as due to 
inadequate VA care.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question not addressed by the 
AOJ, the Board must consider whether the veteran has been 
prejudiced thereby).  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also was satisfied.  This duty contemplates that 
VA will help a claimant obtain relevant records, whether or 
not they are in federal custody, and that VA will provide a 
medical examination and/or opinion if needed to decide the 
claim.  The claims file includes VA clinical records, private 
medical records, expert opinion reports, and lay evidence.  
Despite appropriate notice during appeal, the veteran has not 
identified additional sources of pertinent evidence.  Thus, 
the Board concludes that VA's duty-to-assist was met.    
ORDER

Compensation under 38 U.S.C.A. § 1151 for blood leakage into 
the right leg with resultant numbness and nerve damage, 
claimed to have resulted from VA medical treatment on July 
30, 2001, is denied.  




____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


